Citation Nr: 9930096	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  92-15 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bipolar disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from June 1969 to 
December 1971.

This appeal is from a July 1991 rating decision that denied 
service connection for bipolar disorder and an increased 
rating for posttraumatic stress disorder (PTSD) by the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
regional office (RO).  

This case was previously before the Board of Veterans' 
Appeals (Board) and remanded for further development in 
November 1993 and May 1996.  As a result of the first remand, 
by rating action in February 1995, a 100 percent evaluation 
was assigned for post-traumatic stress disorder (PTSD) with 
abuse of alcohol and drugs.  The assignment of a total rating 
for the PTSD rendered the total rating by reason of 
individual unemployability due to service-connected 
disability issue moot.  38 C.F.R. § 4.16(a) (1998).  The only 
issue remaining on appeal is service connection for a bipolar 
disorder.  

The Board notes that service connection for a psychiatric 
disorder had been denied in 1975 and 1981.  Subsequently, the 
veteran sought to reopen that claim, and ultimately a March 
1983 rating decision granted service connection for PTSD.  It 
was not until the 1991 rating decision that service 
connection for bipolar disorder was specifically sought or 
addressed.  Additionally, such disorder was not present or 
considered in the earlier rating actions.  Consequently, the 
Board is addressing this claim on a de novo basis.  

FINDINGS OF FACT

1.  All evidence necessary to equitably adjudicate the issue 
on appeal is of record.

2.  There is no medical evidence of a nexus between a post-
service bipolar disorder and a disease or injury in service 
or service-connected disability.





CONCLUSION OF LAW

A bipolar disorder was not incurred in or aggravated by 
service nor is it proximately due to or the result of 
service-connected disability.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's entry examination in June 1969 revealed no 
pertinent complaints, history or findings.  At the time of 
the veteran's service separation examination in December 
1971, psychiatric examination was normal.  

The recorded psychiatric history for the veteran, in file, 
starts in January 1973, with a diagnosis of paranoid 
schizophrenia.  Between 1973 and 1986 there were a variety of 
diagnoses for the veteran, to include borderline personality 
disorder, substance abuse, adjustment disorder with 
depression, atypical personality disorder, explosive 
personality disorder, and PTSD.  Alcohol and drug abuse were 
noted, with drug abuse in service and continuing thereafter.  

A letter dated in November 1975 from the RO informed the 
veteran that his claim for service connection for a nervous 
condition was denied but that he was entitled to any 
necessary treatment at VA facilities.  A rating decision 
dated in August 1981 again denied service connection for a 
neuropsychiatric disorder.  

During VA hospitalization of August 1978, the veteran 
reported that he went "in and out of depression."  The 
diagnosis was explosive personality disorder.  

The veteran was afforded a VA psychiatric examination by a 
Board of two psychiatrists in July 1982.  The doctors jointly 
believed that the proper diagnosis was PTSD.  The opinion was 
that previous diagnoses could be part of the whole picture 
that was currently seen, including abuse of drugs, alcoholism 
and persecutory ideas.  

By rating action in March 1983, the veteran's claim for 
service connection for a psychiatric disorder was reopened 
and service connection was established for PTSD with abuse of 
alcohol and drugs.  

Information recorded for clinical purposes, on private 
psychiatric examination in December 1983, was to the effect 
the veteran exhibited disruptive behavior in school, at age 
7, and saw a psychiatrist then.  He quit school after the 8th 
grade, at age 16.  The clinical impressions were borderline 
personality disorder with sociopathic and histrionic 
features; rule out bipolar disorder, mixed form.  

The veteran was hospitalized at a VA facility in July 1985 
for duodenal ulcer disease and depression.  The veteran 
underwent a complete evaluation, following which the 
diagnosis was PTSD.  In August 1985, the diagnoses during VA 
hospitalization were peptic ulcer disease and PTSD.

The veteran was hospitalized in April 1986 for adjustment 
disorder with depressed mood and PTSD.  A private psychiatric 
examination of July 1987 included a diagnosis of rule out 
bipolar disorder.  

VA treatment records dated in March 1988 show diagnoses of 
mood disorder, bipolar, depressed; PTSD due to Vietnam; and 
alcohol and drug abuse by history.  

The veteran was afforded a VA psychiatric examination in 
March 1989.  The examiner's opinion was that the veteran 
presented with a long history of probably two separate 
disorders, a PTSD which had been recognized as well as a 
poorly recognized, recently treated bipolar cyclic disorder.  
The diagnoses were PTSD and bipolar disorder, cyclic.  The 
diagnoses following VA examination in June 1991 were bipolar 
disorder with present depression; PTSD; and mixed drug abuse 
by history.     

The veteran testified at a personal hearing in January 1992 
about his psychiatric symptoms and problems.

Following VA psychological examination in June 1998, a board 
of two psychologists opined that it was not known that PTSD 
caused bipolar disorder, and therefore, the service-connected 
disability was not causally related to bipolar disorder.  
They further provided an opinion that the veteran's bipolar 
disorder was not shown until about 1986 and was not causally 
related to his service.  With regard to whether PTSD 
aggravated the bipolar disorder, the opinion was that the 
service-connected PTSD did not aggravate the bipolar 
disorder.  

The veteran was also afforded a VA psychiatric clinical 
evaluation in July 1998, and the examiners noted that the 
claims file was reviewed prior to the evaluation.  Aside from 
the claims file review, additional procedures included 
clinical interview of the veteran, Personality Assessment 
Inventory (PAI), and Millon Clinical Multiaxial Inventory 
(MCMI).  The PAI was invalid because it indicated that the 
veteran responded to items in an inconsistent manner.  
Similar to the PAI, the veteran responded to the MCMI in a 
manner that suggested that he was experiencing psychological 
distress and might have been exaggerating symptoms to gain 
attention or help from others.  During the clinical 
interview, the veteran reported that he initially began to 
undergo mental health treatment in 1973.  

It was concluded that the veteran likely experienced 
psychological symptoms consistent with bipolar disorder.  The 
diagnostic impressions were bipolar disorder; PTSD; 
polysubstance dependence.   

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991).  

Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more 
during a period of war and a psychosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

Personality disorder is not a disease or injury within the 
meaning of applicable legislation for the payment of 
compensation benefits.  38 C.F.R. § 3.303(c) (1998). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (1998).  In Allen v. Brown, 
7 Vet.App. 439 (1995), the United States Court of Appeals for 
Veterans Claims (Court) defined "disability" in the context 
of secondary service connection as impairment of earning 
capacity, including any additional impairment of earning 
capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Id. at 448.


Analysis

Initially, the Board finds that the development with regard 
to bipolar disorder directed in the prior remands has been 
completed.  Stegall v. West, 11 Vet. App. 268 (1998).  

The threshold question is whether the claim for service 
connection is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  To be well 
grounded, a claim need not be conclusive but must be 
accompanied by evidence as to suggest more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992), Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).  

The Board finds that this claim is well grounded.  Initially, 
the first findings of a psychotic disorder are shown within a 
few years of service discharge.  Additionally, service 
connection already is in effect for a psychiatric disability, 
namely PTSD.  Presuming the truth of the appellant's account 
provided by testimony and other statements, and given these 
limited circumstances (i.e., the appellant's account and the 
post-service medical records within a few years of service 
separation as well as service connection already being 
established for one form of psychiatric disability), the 
Board believes that appellant's claimed entitlement to 
service connection for a bipolar disorder is a "plausible" 
claim as defined by law.  See Hampton v. Gober, 10 Vet.App. 
481, 482 (1997).

In determining that the appellant's claim is well-grounded, 
the credibility of evidence has been presumed and the 
probative value of the evidence has not been weighed.  
However, once the claim is found to be well grounded, the 
presumption that it is credible and entitled to full weight 
no longer applies.  In the adjudication that follows, the 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet.App. 36, 
40 (1994); Abernathy v. Principi, 3 Vet.App. 461, 465 (1992); 
Simon v. Derwinski, 2 Vet.App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet.App. 164, 169 (1991).

In this, and in other cases, the Board is not free to 
substitute its own judgment for that of a medical expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  

A review of the medical evidence of record shows that the 
veteran sought psychiatric treatment initially after service 
in 1973.  From that time, there were a wide variety of 
diagnoses pertinent to the veteran's mental disability.  
However, it was not until the later 1980s that the first 
findings of bipolar disorder appear.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); see 
also Littke v. Derwinski, 1 Vet. App. 90 (1990).  
In well-grounded claims, the statutory duty to assist 
requires a thorough and contemporaneous medical examination, 
especially in cases where there exists ambiguities and 
uncertainties relative to the claimed disorder.).  Green 
(Victor) v. Derwinski, 1 Vet. App. 121, 123-124 (1991); 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).  In this 
case, the veteran was afforded VA examination by a board of 
two in 1998.  Significantly, their opinion as to etiology was 
that there was no relation between the post-service bipolar 
disorder and service or service-connected disability in any 
way.  This opinion is of high probative value since the 
examiners had the opportunity to review the claims file, 
interview the veteran and undertake any special testing.  See 
Owens v. Brown, 7 Vet. App. 429 (1995).  Otherwise, there is 
no competent evidence that links the bipolar disorder to 
service, either on a direct or secondary basis.  

In sum, there is no medical evidence of a nexus between the 
veteran's bipolar disorder and service or service-connected 
disability.  Absent such evidence, the claim for service 
connection for bipolar disorder must be denied.  


ORDER

Service connection for bipolar disorder is denied.   



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

